Citation Nr: 9929787	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple system disease 
due to immune deficiency as a result of exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1947.

This appeal initially arose from a January 1994 letter 
determination by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO), which held that 
the veteran was required to submit new and material evidence 
to reopen his previously denied claim for service connection 
for multiple system disease due to immune deficiency as a 
result of exposure to ionizing radiation.  During the 
pendency of the appeal, the RO reopened the claim, considered 
the issue de novo, and proceeded with development of the 
veteran's claim pursuant to 38 C.F.R. § 3.311.  In a decision 
dated in March 1997, the Board of Veterans' Appeals (Board) 
denied service connection for multiple system disease due to 
immune deficiency as a result of exposure to ionizing 
radiation.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
1998, the appellant submitted a brief asserting that a remand 
was necessary.  The appellant sought a VA examination 
addressing the relationship between his multiple system 
disease and his in-service radiation exposure, as well as an 
adequate statement of reasons and bases for the Board's 
findings and conclusions. 

In April 1998, the Acting Secretary of VA submitted a brief 
asserting that a remand was necessary.  The Acting Secretary 
sought a statement of additional reasons and bases regarding 
specific deficiencies in an opinion set forth by the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards.  The Acting Secretary also sought an 
Advisory Opinion pursuant to 38 C.F.R. § 20.901 or a new 
opinion pursuant to 38 C.F.R. § 3.311(c).  

The appellant responded in a May 1998 reply brief that a 
medical examination was necessary to address the relationship 
between his multiple system disease and his military service 
in and around Hiroshima, and that an adequate statement of 
reasons and bases was necessary to address several broad 
deficiencies in the Board's findings and conclusions.   

In an order dated in February 1999, the Court granted the 
motions to remand, incorporated by the parties in their 
respective briefs, and vacated the Board decision which had 
denied service connection for multiple system disease due to 
immune deficiency as a result of exposure to ionizing 
radiation.  The Court remanded the matter for expedited 
adjudication following expedited process to include an 
independent medical evaluation and medical examination, if 
the evaluating doctor deems such to be helpful.  [redacted](U.S. Vet. App. [redacted]).  A copy 
of the Court's Order, the Appellant's Brief and Reply Brief, 
and the Appellee's Brief have been incorporated into the 
veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed rating action dated in September 1992, 
the RO found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for multiple system disease due to immune 
deficiency as a result of exposure to ionizing radiation.

2.  Evidence received subsequent to the September 1992 RO 
denial is new, and neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim for service connection for multiple system 
disease due to immune deficiency as a result of exposure to 
ionizing radiation is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for multiple 
system disease due to immune deficiency as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claim of entitlement to service connection for 
multiple system disease due to immune deficiency as a result 
of exposure to ionizing radiation is well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

By an unappealed decision in January 1989, the Board of 
Veterans' Appeals denied entitlement to service connection 
for multiple system disease due to immune deficiency as a 
result of exposure to ionizing radiation.  That determination 
is final.  38 U.S.C.A. § 7104 (West 1991).  In an unappealed 
decision in May 1990, the Board found new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for multiple system disease 
due to immune deficiency as a result of exposure to ionizing 
radiation.  That determination is also final.  38 U.S.C.A. 
§ 7104.  Thereafter, in an unappealed rating decision in 
September 1992, the RO found new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for the disability at issue.  That 
determination is also final.  38 U.S.C.A. § 7105 (West 1991).

The September 1992 RO decision is the most recent final 
denial of the benefits sought on this appeal.  Since there is 
a prior final decision with respect to this claim, the 
veteran must submit new and material evidence in order to 
reopen it.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a claim for service connection was 
previously denied, a veteran must submit new and material 
evidence in order to reopen his claim.  Manio  v. Derwinski, 
1 Vet. App. 140, 145 (1991); 38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As a general rule, the credibility of evidence is presumed 
when determining whether to reopen a claim.  Justice v. 
Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the September 1992 RO denial, and to date, the 
veteran's service medical records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  Service personnel reports then of 
record established that the veteran had served in Japan in 
1945.

Private medical reports then of record dated from 1981 to 
1989.  Those records reflect that in a May 1981 letter from 
William J. Rea, M.D., the veteran was initially clinically 
noted to be suffering from a "multiple system disease of 
chemical sensitivity."  Dr. Rea reported the veteran had 
been hospitalized in September 1980 for further evaluation, 
and was discharged with a diagnosis of immune deficiency, 
probable vasculitis, cephalalgia and myalgia.  It was noted 
that testing during the hospitalization disclosed that 
symptoms were reproduced by formaldehyde, natural gas and 
insecticide.  Dr. Rea reported that the veteran had 
disability due to an immune system breakdown secondary to 
chemical exposure with resultant increased sensitivity.  A 
July 1984 letter from Dr. Rea relates that it is possible 
that the veteran's problems were caused by radiation, but he 
could not be sure.  An April 1987 letter from Dr. Rea related 
his opinion that the veteran's exposure to radiation in 
Hiroshima was in all probability the initial cause of the 
illness and that the exposure to formaldehyde aggravated the 
preexisting condition.

Additionally of record at the time of the September 1992 RO 
denial was a March 1989 statement by a radiologist, Ed L 
Pointer, M.D. in which it was indicated that excessive 
radiation exposure can cause a breakdown of the immune 
system.  An August 1989 statement by Dr. Rea essentially 
restated information which he had provided in earlier 
statements.  Scientific publications also then of record 
related to the biological effects of radiation exposure and 
to drug reactions.  


The September 1992 RO denial held that new and material 
evidence had not been received to address that which had been 
found deficient at the time of the last prior denial of the 
claim on the merits (i.e. that current immune system 
disability was either present in service, may be presumed to 
have been incurred in service per then existing 38 C.F.R. 
§ 3.311b, or shown to have resulted from service.)  
Subsequent to the September 1992 RO denial, the VA amended 38 
C.F.R. § 3.311b (now 38 C.F.R. § 3.311) to implement the 
radiation provisions of Pub. L. 98-542, "The Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act."  

The evidence added to the record since the September 1992 RO 
denial includes duplicate recitations by the veteran of his 
contentions, including at a personal hearing conducted in 
July 1995.  Additionally, in correspondence dated in January 
1990 and November 1995, the VA was provided a dose estimate 
of radiation exposure of the veteran in service.  In a letter 
dated in February 1996, the Assistant Chief Medical Director 
for Public Health and Environmental Hazards advised the VA 
Director of the Compensation and Pension Service as to the 
reasonable possibility that the disability at issue was the 
result of inservice exposure to ionizing radiation.  In a 
statement dated in February 1998, Dr. Rea offered the opinion 
that the veteran had had significant radiation exposure while 
in service, and that this would have a significant effect on 
his immune system.

The additional (albeit conflicting) evidence relating to the 
potentiality of an etiological relationship between the 
veteran's exposure to radiation in service and current 
disability, considered in conjunction with the record as a 
whole, and the current law, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board finds that new and material evidence has 
been received to reopen the claim of service connection for 
multiple system disease due to immune deficiency as a result 
of exposure to ionizing radiation.  38 U.S.C.A. § 5108.


II.  Well Grounded Claim

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for the 
disability at issue, next it must be determined if the 
veteran's claim for service connection for multiple system 
disease due to immune deficiency as a result of exposure to 
ionizing radiation is well grounded under 38 U.S.C.A. § 
5107(a).  Winters v. West, 12 Vet.App. 203 (1999). 

A well- grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible. Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). In 
order for a claim for service connection for disability due 
to ionizing radiation in service to be considered well 
grounded, there must be competent evidence of a current 
disability, exposure to ionizing radiation in service, and an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The evidence, including governing law and regulation, have 
previously been set forth.  The veteran's service personnel 
records as well as documents of record from DNA are competent 
to establish it is as likely as not that the veteran was 
exposed to radiation in service in Hiroshima in 1945.  
Statements by a private physician, Dr. Rea, constitute 
competent medical evidence of record that the veteran 
currently has multiple system disease due to immune 
deficiency, and that an etiological 

relationship exists between such disability and exposure to 
radiation in service.  As the necessary elements of the claim 
for service connection have been met, it is deemed to be 
plausible and capable of substantiation.  Accordingly, the 
Board finds that the claim for service connection for the 
disability at issue is well grounded.


ORDER

New and material evidence having been received to reopen the 
claim for service connection for multiple system disease due 
to immune deficiency as a result of exposure to ionizing 
radiation, the appeal to this extent is granted.

The claim of entitlement to service connection for multiple 
system disease due to immune deficiency as a result of 
exposure to ionizing radiation is well grounded, and the 
appeal to this extent is granted.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for multiple system disease due to 
immune deficiency as a result of exposure to ionizing 
radiation has been reopened, and that the claim is well 
grounded under 38 U.S.C.A. § 5107(a), the claim must be 
considered de novo by the RO.  The Board is also of the 
opinion that further development is warranted.

As noted above, in a February 1996 letter, the VA Assistant 
Chief Medical Director concluded, based on referenced medical 
literature and on the DNA's dose estimates, that "it is 
unlikely that the veteran's illness can be attributed to 
ionizing radiation in service."  In support of his claim, 
the veteran submitted a March 1989 statement from Ed L. 
Pointer, M.D., noting that "[e]xcessive radiation can cause 
a breakdown of the immune system."  William Rea, M.D., who 
has treated the veteran since 1980, informed the RO in March 
and April 1987 that the veteran's exposure to ionizing 
radiation in Japan was "in all probability the initial cause 
of his illness and that the exposure to formaldehyde 
aggravated the pre-existing condition."  In August 1989, he 
informed the RO that "there is a possibility the exposure to 
radiation and then the exposure to the formaldehyde caused 
his illness that he suffers from today."  In August 1999, 
the veteran submitted an additional letter from Dr. Rea, 
dated in February 1998.  The veteran also asserted that he 
would request that Dr. Rea elaborate on opinions set forth in 
the February 1998 letter.  The veteran said that he did not 
waive initial review of this evidence by the RO.  

In light of the conflicting medical opinions, and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
multiple system disease since service.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  Then, the RO should schedule the 
veteran for an examination by an 
appropriate VA environmental medicine 
specialist, to determine the nature and 
extent of the veteran's multiple system 
disease.  All indicated tests should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested studies.  The 
examiner is requested to express an 
opinion as to the etiology of the 
veteran's multiple system disease, to 
include an opinion as to any etiological 
relationship between the veteran's 
current multiple system disease and his 
exposure to ionizing radiation on active 
duty.  In doing so, the examiner is 
requested to review, and make specific 
references to, statements and opinions 
set forth by Dr. Pointer and Dr. Rea, as 
well as all other private medical 
opinions submitted by the veteran.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then, in light of the additional 
evidence obtained and after undertaking 
any additional development, the RO should 
readjudicate de novo the veteran's claim 
for service connection for multiple 
system disease due to immune deficiency 
as a result of exposure to ionizing 
radiation. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 


